In a negligence action to recover damages for personal injuries, etc., the Metropolitan Transportation Authority and the Staten Island Rapid Transit Operating Authority appeal from so much of an order of the Supreme Court, Richmond County, dated June 2, 1976, as directed that they furnish plaintiffs with "copies of all statements of witnesses, whether written or tape recorded, in the possession of said [appellants’] attorneys”. Order reversed, insofar as appealed from, without costs or disbursements, and the said direction is deleted from the order. Plaintiffs have not shown that the statements which the court ordered disclosed cannot be duplicated (the statements were taken from three friends of the infant plaintiff) and that the withholding of them will result in injustice or undue hardship. Thus, they are privileged from disclosure (see CPLR 3101, subd [d]; Zellman v Metropolitan Transp. Auth., 40 AD2d 248). If the witnesses are no longer available, the motion may be renewed as to them upon a showing of injustice or undue hardship. Hopkins, Acting P. J., Martuscello, Cohalan, Margett and Shapiro, JJ., concur.